[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.]
MEMORANDUM OF DECISION ON PLAINTIFF'S MOTION OBJECTING TO DEFENDANT'S REQUEST TO REVISE
It should be noted that the plaintiff is appearing pro se, and as such, the court has granted slight leeway on the time requirements.
The objection to the Request to Revise on count one is sustained except that the plaintiff is to identify the defendant.
The objection as to the second count is sustained.
W. JOSEPH McGRATH, JUDGE CT Page 8309